Citation Nr: 0722419	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD.  
The veteran subsequently initiated and perfected an appeal of 
this determination.   In March 2000, the veteran testified 
before a Decision Review Officer at the RO regarding this 
issue.  The veteran also testified before the undersigned 
Veterans Law Judge, seated at the RO, in January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

In the present case, the veteran has claimed that his 
stressors include being the victim of racial discrimination 
and harassment, and being forced to perform guard duty at 
Guantanamo Bay without a working weapon and without 
ammunition during the Cuban Missile Crisis.  At his March 
2005 and January 2007 hearings, the veteran also recounted an 
occasion when the vessel on which he was assigned, the U.S.S. 
Randolph, collided with a freighter, causing extensive damage 
and triggering a fire.  He was unclear as to the date; 
however, he thought the incident may have occurred in 1962 or 
1963.  The RO should obtain confirmation that the veteran was 
aboard the U.S.S. Randolph when the collision and resulting 
fire occurred, and information regarding the nature and 
details of the incident.  The Board notes with respect to the 
claimed Cuban Missile Crisis stressors that the RO did 
contact the U.S. Armed Services Center for Research of Unit 
Records (now known as the United States Army and Joint 
Services Records Research Center (JSRRC)) who sent deck logs 
which do not confirm the claimed shore activities including 
those of the veteran, nor any casualties during that time.  
The veteran's complete service personnel records should be 
obtained which may be of relevance in this regard. 

The Board next notes the veteran has submitted VA medical 
treatment records which confirm a current diagnosis of PTSD.  
Additionally, PTSD was confirmed on VA psychiatric 
examination in May 2000.  However, the records do not reflect 
a nexus between a confirmed in-service stressor and his 
current diagnosis.  These diagnoses were predicated on 
stressors not yet confirmed by VA.  For this reason, a VA 
medical examination and opinion statement is necessary once 
any of the veteran's stressors are verified.  VA is obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain all of the 
veteran's service personnel records.

3.  The RO, through appropriate channels, 
should attempt to verify a collision 
between the U.S.S. Randolph and a foreign 
freighter, perhaps Argentinian in origin 
that resulted in a fire on the U.S.S. 
Randolph, that purportedly occurred while 
the veteran was aboard, possibly in 1962 
or 1963 or earlier.  

4.  If the RO is able to verify any of the 
veteran's stressors the veteran should be 
scheduled for a VA psychiatric examination 
in order to determine the existence and 
etiology of any current psychiatric 
disability, to include PTSD.  The claims 
file should be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any tests 
considered necessary by the examiner.  
After fully reviewing the record and 
examining the veteran, the examiner should 
note whether the veteran currently has any 
current psychiatric disabilities, to 
include PTSD.  If so, for PTSD or any 
psychiatric disability diagnosed, the 
examiner should also state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
such a disability began during military 
service, or is otherwise related to the 
veteran's verified in-service stressor.  
The examiner should note that only the 
verified stressors as identified by the RO 
may be considered by VA in determining if 
PTSD or any other psychiatric disability 
is present.  The medical basis for all 
opinions expressed should also be given.  

5.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's service 
connection claim for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




